Citation Nr: 1416497	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-27 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral sensorineural hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from December 1974 to January 1979.  This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Service connection was granted and an initial noncompensable rating assigned for bilateral sensorineural hearing loss therein.  The Veteran appealed this initial rating.

In September 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  This matter was remanded by the Board for additional development in January 2012.  It once again is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C., based on review of the Veteran's paper and electronic claims files.

This review shows that the issue of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities, was raised by V.L. and L.S. in July 2012 statements (one of the statements was dated in July 2012 and the other in May 2012, but they both were received in July 2012).  Since this issue was not raised by the Veteran or his representative but rather by individuals who are acquainted with him, referral to the RO for appropriate action followed by initial adjudication is not appropriate.  He is hereby informed that he may file a claim for this issue at any time, however.


REMAND

Although the Board sincerely regrets the delay of another remand, adjudication of the Veteran's claim for an initial compensable rating for service-connected bilateral sensorineural hearing loss and entitlement to a TDIU due to service-connected disabilities cannot be undertaken as of yet.  Additional development still is needed to ensure that he is afforded every possible consideration.  VA indeed has a duty to assist him in substantiating the aforementioned benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

I.  Records

This duty includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  Reasonable efforts with respect to records in the government's custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

Several actions were deemed necessary by the Board in its January 2012 remand.  Among them was the procurement of VA treatment records regarding the Veteran dated since March 2009 from the Leestown and Cooper Divisions of the VA Medical Center (VAMC) in Lexington, Kentucky.  The Board noted in this regard that he appeared to receive continuous treatment at those divisions of this VAMC.  The Board also noted that, in addition to the duty to assist, VA has constructive notice of its records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As such, it was directed that VA treatment records from the aforementioned divisions at the aforementioned facility related to recent care for hearing loss be procured.  No specific timeframe was specified in the directive.

In a February 2012 letter, the Louisville RO informed the Veteran and his representative that his VA treatment records dated between October 2008 and November 2011 had been obtained in electronic format from the Lexington VAMC.  Yet, records from this facility in the paper claims file, which had been associated therewith prior to the Board's earlier remand and were taken into consideration by the rating decision as well as the June 2010 statement of the case readjudicating this matter, date only between October 2008 and March 2009.  There are no records from this facility in the electronic claims files.  There indeed are no records from any facility in these files.  Further, neither the June 2012 nor the August 2012 supplemental statement of the case readjudicating this matter listed VA treatment records dated subsequent to March 2009 as evidence taken into consideration.

A Board remand confers upon the Veteran the right to compliance with the directives therein.  Stegall v. West, 11 Vet. App. 268 (1998).  Strict compliance is not necessary, but there must be at least substantial compliance.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Not even substantial compliance with the Board's prior directive has been achieved here.  This must be rectified.  Reasonable efforts thus must be made to obtain the Veteran's pertinent VA treatment records dated beginning in March 2009 from the Leestown and Cooper Divisions of the Lexington VAMC.  In other words, a request(s) for these outstanding records must be made.  The Veteran and his representative must be notified if the request(s) is(are) unsuccessful.

Of final note is that a VA treatment record from the Cooper Division of the Lexington VAMC dated February 27, 2009, notes that an audiological note of that date was scanned.  None of the other February 27, 2009, VA treatment records have audiological titles, however.  The closest is a record labeled as an addendum which indicates that the Veteran lost his left hearing aid and another record labeled as a telephone contact/progress note which indicates the same.  As such, it appears that though it is somewhat unclear whether or not all pertinent VA treatment records on the aforementioned date from the aforementioned facility and division have been obtained.  A request(s) for any outstanding such records therefore must be made for clarification.  Like above, the Veteran and his representative must be notified if the request(s) is(are) unsuccessful.

II.  Inextricably Intertwined

When a determination on one issue could have a significant impact on the outcome of another issue, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The issue of a TDIU is always inextricably intertwined with increased rating issues.  Indeed, determining whether a TDIU is warranted is based partially on whether the Veteran has a service-connected disability rated at 60 percent or more or service-connected disabilities rated at 70 percent or more with one rated at at least 40 percent.  38 C.F.R. § 4.16(a) (2013).

This matter, as it consists of one issue of initial increased rating for service-connected bilateral sensorineural hearing loss and one issue of a TDIU, is comprised of inextricably intertwined issues.  More specifically, the TDIU issue is inextricably intertwined with the aforementioned increased rating.  Adjudication of the impacted issue is deferred until the issue that may cause the impact has been adjudicated in this situation.  Harris, 1 Vet. App. at 180.  The Veteran's claim for an initial increased rating for his bilateral sensorineural hearing loss thus must be resolved first with resolution of his entitlement to a TDIU deferred until this occurs.

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain VA treatment records, particularly those related to hearing loss, regarding the Veteran dated between March 2009 and the present from the Leestown and Cooper Divisions of the Lexington VAMC.  Do the same regarding any outstanding audiological VA treatment records dated on February 27, 2009, from the Cooper Division of the Lexington VAMC.  Associate all records received with the paper or electronic claims file.  If requested records are not received, whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

2.  Then readjudicate the issues comprising this matter.  Make the determination regarding entitlement to an initial compensable rating for service-connected bilateral sensorineural hearing loss before the determination regarding entitlement to a TDIU due to service-connected disabilities.  Furnish the Veteran and his representative with a rating decision for any favorable determination.  For any unfavorable determination, furnish them with a supplemental statement of the case (SSOC) and allow them the requisite time period to respond before processing this matter for return to the Board.  Place a copy of the rating decision or SSOC in the paper or electronic claims file.

No action is required of the Veteran unless he is notified by the RO or AMC.  However, he is advised of his right to submit additional evidence and argument.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter must be afforded prompt treatment.  The law indeed requires that all remanded matters be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the United States Court of Appeals for Veterans' Claims.  38 U.S.C.A. § 7252 (West 2002).  A remand is in the nature of a preliminary order and does not constitute a decision on the merits by the Board.  38 C.F.R. § 20.1100(b) (2013).

